      Case: 1:19-cv-01567 Document #: 1 Filed: 03/05/19 Page 1 of 6 PageID #:1



                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

PENSION FUND OF CEMENT MASONS’ UNION               )
LOCAL UNION NO. 502; CEMENT MASONS’                )
INSTITUTE LOCAL 502 WELFARE TRUST FUND;            )   CASE NO.: 19-cv-1567
CEMENT MASONS’ LOCAL 502 AND                       )
PLASTERERS AREA 5 ANNUITY FUND; CEMENT             )   JUDGE:
MASONS’ LOCAL NO. 502 RETIREE WELFARE              )
FUND; CEMENT MASONS’ ROCK ASPHALT AND              )   MAG. JUDGE:
COMPOSITION FLOOR FINISHERS LOCAL                  )
UNION NO. 502 A.F.L-C.I.O. SAVINGS FUND;           )
CEMENT MASONS’ UNION LOCAL 502                     )
APPRENTICE EDUCATIONAL AND TRAINING                )
TRUST; CEMENT MASONS’ LOCAL UNIONS 502,            )
803 AND 11 AREAS 161, 362 AND 638 LABOR            )
MANAGEMENT COOPERATION TRUST FUND;                 )
and CEMENT MASONS’ UNION LOCAL NO. 502             )
PLASTERERS AREA 5,                                 )
                                                   )
            Plaintiffs,                            )
                                                   )
      vs.                                          )
                                                   )
SANCHEZ CONSTRUCTION SERVICES, INC., an            )
Illinois Corporation,                              )
                                                   )
            Defendant.                             )

                                   COMPLAINT

     NOW COME the Plaintiffs, the PENSION FUND OF CEMENT MASONS’ UNION LOCAL

UNION NO. 502, the CEMENT MASONS’ INSTITUTE LOCAL 502 WELFARE TRUST FUND,

the CEMENT MASONS’ LOCAL 502 AND PLASTERERS AREA 5 ANNUITY FUND, the

CEMENT MASONS’ ROCK ASPHALT AND COMPOSITION FLOOR FINISHERS LOCAL

UNION NO. 502 A.F.L.-C.I.O. SAVINGS FUND, the CEMENT MASONS’ UNION LOCAL 502

APPRENTICE EDUCATIONAL AND TRAINING TRUST, the CEMENT MASONS’ LOCAL NO.

502 RETIREE WELFARE FUND, the CEMENT MASONS’ LOCAL UNIONS 502, 803 AND 11

AREAS 161, 362 AND 638 LABOR MANAGEMENT COOPERATION TRUST FUND, and the




                                     Page 1 of 6
      Case: 1:19-cv-01567 Document #: 1 Filed: 03/05/19 Page 2 of 6 PageID #:2



CEMENT MASONS’ UNION LOCAL NO. 502 PLASTERERS AREA 5, complaining of Defendant

SANCHEZ CONSTRUCTION SERVICES, INC., and in support, allege as follows:

                                 JURISDICTION AND VENUE


1.    This action arises under Sections 502 and 515 of the Employee Retirement Income Security

      Act (hereinafter referred to as “ERISA”) (29 U.S.C. §§ 1132 and 1145) and Section 301 of

      the Labor-Management Relations Act. (29 U.S.C. § 185). The Court has jurisdiction over

      the subject matter of this action pursuant to 29 U.S.C. § 1132 and 28 U.S.C. § 1331.

2.    Venue is proper in this Court pursuant to 29 U.S.C. §§ 1132(e)(2) and 1451(d) in that the

      PENSION FUND OF CEMENT MASONS’ UNION LOCAL UNION NO. 502, the

      CEMENT MASONS’ INSTITUTE LOCAL 502 WELFARE TRUST FUND, the CEMENT

      MASONS’ LOCAL 502 AND PLASTERERS AREA 5 ANNUITY FUND, the CEMENT

      MASONS’ ROCK ASPHALT AND COMPOSITION FLOOR FINISHERS LOCAL UNION

      NO. 502 A.F.L.-C.I.O. SAVINGS FUND, the CEMENT MASONS’ UNION LOCAL 502

      APPRENTICE EDUCATIONAL AND TRAINING TRUST, and the CEMENT MASONS’

      LOCAL NO. 502 RETIREE WELFARE FUND (collectively “TRUST FUNDS”) are

      administered at 739 25th Ave., Bellwood, Illinois 60104 and pursuant to 28 U.S.C. §

      1391(b)(2) in that a substantial part of the events or omissions giving rise to Plaintiffs’ claims

      occurred in the Northern District of Illinois, Eastern Division.

                                                 PARTIES

3.    The TRUST FUNDS receive contributions from numerous employers pursuant to the

      Collective Bargaining Agreement (“CBA”) entered into between the CEMENT MASONS’

      UNION LOCAL NO. 502 PLASTERERS AREA 5 (“UNION”) and the Mid-America

      Regional Bargaining Association, and therefore are multiemployer plans under 29 U.S.C. §§

      1002(37).



                                             Page 2 of 6
      Case: 1:19-cv-01567 Document #: 1 Filed: 03/05/19 Page 3 of 6 PageID #:3



4.    The CEMENT MASONS’ LOCAL UNIONS 502, 803 AND 11 AREAS 161, 362 AND 638

      LABOR MANAGEMENT COOPERATION TRUST FUND (“LMCC”) is a labor

      management cooperation committee that is administered in Bellwood, Illinois.

5.    Pursuant to Sections 502(a)(3) and 515 of ERISA (29 U.S.C. §§ 1132 and 1145), the TRUST

      FUNDS and the LMCC are authorized to bring this action on behalf of their participants and

      beneficiaries for the purpose of collecting unpaid contributions.

6.    The UNION is the bargaining representative of the Defendant SANCHEZ CONSTRUCTION

      SERVICES, INC. (“SANCHEZ CONSTRUCTION”)’s bargaining-unit employees.

7.    The Defendant SANCHEZ CONSTRUCTION is an Illinois corporation with its principal

      place of business in Chicago, Illinois.

                                           COUNT I
                                      BREACH OF CONTRACT

8.    Plaintiffs re-allege and incorporate the allegations contained in Paragraphs 1-7 of this

      Complaint with the same force and effect as if fully set forth herein.

9.    SANCHEZ CONSTRUCTION is an employer engaged in an industry affecting commerce,

      which agreed to be bound by the terms of the CBA through a Memorandum of Agreement.

      (A copy of the Memorandum of Agreement is attached as Exhibit 1); (A copy of the CBA is

      attached as Exhibit 2).

10.   Through the CBA and Memorandum of Agreement, SANCHEZ CONSTRUCTION agreed

      to be bound by the provisions of the Agreements and Declarations of Trust which created the

      TRUST FUNDS (hereinafter referred to as the “Trust Agreements”).

11.   Pursuant to the provisions of the CBA, Memorandum of Agreement, and Trust Agreements,

      Defendant SANCHEZ CONSTRUCTION is required to make monthly reports of the number

      of hours worked by its bargaining-unit employees and pay contributions to the TRUST

      FUNDS and LMCC for each hour that a bargaining-unit employee performs any work at the



                                            Page 3 of 6
      Case: 1:19-cv-01567 Document #: 1 Filed: 03/05/19 Page 4 of 6 PageID #:4



      negotiated rate set forth in the CBA. The monthly reports and contributions during all relevant

      times were due on or before the 15th day of the calendar month following the calendar month

      during which the work was performed. (Exhibit 2).

12.   Pursuant to the CBA, SANCHEZ CONSTRUCTION is required to deduct five Dollars

      ($5.00) from its bargaining-unit employees’ wages for each hour worked and remit it to the

      CEMENT MASONS’ ROCK ASPHALT AND COMPOSITION FLOOR FINISHERS

      LOCAL UNION NO. 502 A.F.L.-C.I.O. SAVINGS FUND. (Exhibit 2).

13.   Pursuant to the CBA and properly executed check-off cards, SANCHEZ CONSTRUCTION

      is required to deduct four percent (4%) from its bargaining-unit employees’ wages for each

      hour worked and remit it to the UNION. (Exhibit 2).

14.   Pursuant to Section 502(g)(2) of ERISA (29 U.S.C. § 1132) and the provisions of the CBA

      and Trust Agreements, employers who fail to submit their monthly reports and contributions

      to the TRUST FUNDS and the LMCC and union dues to the UNION on a timely basis are

      responsible for the payment of liquidated damages equal to fifteen percent (15%) of the

      amount unpaid, plus interest at either a rate of ten percent (10%) per annum or the highest

      legally acceptable interest rate, any reasonable attorneys’ fees and costs of maintaining suit,

      as well as any auditor fees incurred.

15.   SANCHEZ CONSTRUCTION failed to submit timely payment of contributions and union

      dues for the months of September 2018, October 2018, and November 2018.

16.   As a result of SANCHEZ CONSTRUCTION’s failure to remit timely payment for

      contributions and union dues for the month of September 2018, October 2018, and November

      2018, SANCHEZ CONSTRUCTION owes the TRUST FUNDS $21,830.35 in liquidated

      damages.




                                              Page 4 of 6
       Case: 1:19-cv-01567 Document #: 1 Filed: 03/05/19 Page 5 of 6 PageID #:5



17.   Defendant SANCHEZ CONSTRUCTION has a continuing obligation to remit monthly

      contribution reports, contributions and wage deductions on a monthly basis to Plaintiffs, and

      to comply with the terms of the CBA, Memorandum of Agreement, and Trust Agreements.

18.   Plaintiffs have been required to employ the undersigned counsel to collect the monies that are

      due and owing from SANCHEZ CONSTRUCTION.

19.   Plaintiffs have complied with all conditions precedent in bringing this suit.

20.   Defendant SANCHEZ CONSTRUCTION is obligated to pay the reasonable attorneys’ fees

      and court costs incurred by the Plaintiffs pursuant to the CBA, Memorandum of Agreement,

      Trust Agreements, and 29 U.S.C. § 1132(g)(2)(D).



WHEREFORE, Plaintiffs respectfully request:

A.    That Judgment be entered in favor of Plaintiffs and against Defendant SANCHEZ

      CONSTRUCTION in the amount of $21,830.35 for liquidated damages resulting from its late

      payment of contributions and wage deductions for the month of September 2018, October

      2018, and November 2018;

B.    That Judgment be entered in favor of Plaintiffs and against Defendant SANCHEZ

      CONSTRUCTION for any and all other contributions, wage deductions, liquidated damages,

      and interest found to be due and owing in addition to those referenced in Paragraph A above;

C.    That Defendant SANCHEZ CONSTRUCTION be ordered to pay the reasonable attorneys’

      fees and costs incurred by the Plaintiffs pursuant to the CBA, Memorandum of Agreement,

      Trust Agreements, and 29 U.S.C. § 1132(g)(2)(D); and

D.    That Plaintiffs have such other and further relief as the Court may deem just and equitable all

      at the Defendant SANCHEZ CONSTRUCTION’s cost pursuant to 29 U.S.C. § 1132(g)(2)(E).



                                                    Respectfully Submitted,

                                            Page 5 of 6
Case: 1:19-cv-01567 Document #: 1 Filed: 03/05/19 Page 6 of 6 PageID #:6



                                      PENSION FUND OF CEMENT MASONS’
                                      UNION LOCAL UNION NO. 502 et al.
                                      /s/ Lucas J. Habeeb - 6329755
                                      One of Plaintiffs’ Attorneys
                                      Johnson & Krol, LLC
                                      311 S. Wacker Dr., Suite 1050
                                      Chicago, IL 60606
                                      (312) 757-5472
                                      habeeb@johnsonkrol.com




                               Page 6 of 6
